     Case 1:20-cv-00880-AWI-SAB Document 21 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                Case No. 1:20-cv-00880-AWI-SAB

12                       Plaintiff,                 ORDER REQUIRING PLAINTIFF TO SHOW
                                                    CAUSE WHY SANCTIONS SHOULD NOT
13            v.                                    ISSUE FOR FAILURE TO COMPLY WITH
                                                    COURT ORDERS
14   J.C. PENNEY COMPANY, et al.,
                                                    SEVEN DAY DEADLINE
15                       Defendants.

16

17            On September 24, 2020, Plaintiff a notice of settlement in this action and an order issued

18   requiring dispositional documents to be filed within sixty days. More than sixty days have passed

19   and Plaintiff has not filed dispositional document nor otherwise responded to the September 24,

20   2020 order.

21            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

22   or with any order of the Court may be grounds for imposition by the Court of any and all

23   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

24   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

25   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

26   2000).

27            Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE IN

28   WRITING within seven (7) days of the date of entry of this order why sanctions should not issue
                                                      1
     Case 1:20-cv-00880-AWI-SAB Document 21 Filed 11/25/20 Page 2 of 2


 1   for the failure to file dispositive documents in compliance with the September 24, 2020 order.

 2   The parties are forewarned that the failure to show cause may result in the imposition of

 3   sanctions.

 4
     IT IS SO ORDERED.
 5

 6   Dated:   November 25, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
